 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   FERDINAND REYNOLDS,                                 Case No.: 3:20-cv-02081-LAB-AGS
     CDCR #D-11772,
12
                                        Plaintiff,       ORDER:
13
                          vs.                            1) REVOKING IN FORMA
14
                                                         PAUPERIS STATUS PURSUANT TO
15   D. CHALMERS,                                        28 U.S.C. § 1915(g);
16                                    Defendant.         2) DENYING AS MOOT MOTION
17                                                       FOR RECONSIDERATION OF
                                                         PLAINTIFF’S IN FORMA
18
                                                         PAUPERIS STATUS (ECF No. 8);
19
                                                         AND
20
21                                                       3) DISMISSING CIVIL ACTION
                                                         WITHOUT PREJUDICE FOR
22
                                                         FAILURE TO PAY FILING FEE
23                                                       REQUIRED BY 28 U.S.C. § 1914(a)
24
25         Plaintiff Ferdinand Reynolds (“Plaintiff”), currently incarcerated at Richard J.
26   Donovan Correctional Facility (“RJD”), is proceeding pro se and in forma pauperis (“IFP”)
27   in this action seeking damages and injunctive relief for alleged violations of the Americans
28   with Disabilities Act (“ADA”), 42 U.S.C. Section 12132. (See generally ECF No. 6, FAC.)
                                                     1
                                                                             3:20-cv-02081-LAB-AGS
 1         The Court previously granted Plaintiff leave to proceed IFP but dismissed his
 2   initial Complaint (ECF No. 1) for failure to state a claim pursuant to 28 U.S.C. Section
 3   1915(e)(2) and Section 1915A(b) and granted leave to amend. (See ECF No. 5, at 9-10.)
 4   Plaintiff timely filed a First Amended Complaint, and subsequently filed a motion for
 5   reconsideration of the Court’s order granting IFP status. (See generally FAC; see also
 6   ECF No. 8.)
 7   I.    Revocation of IFP Status
 8         A.      Standard of Review
 9         As mentioned, the Court previously granted Plaintiff leave to proceed IFP and
10   dismissed his initial Complaint for failure to state a claim. Nevertheless, IFP status may
11   be revoked at any time, either on motion or sua sponte, if the Court determines that such
12   status should not have been granted. See, e.g., Schwerdtfeger v. Paramo, No. 19-cv-2255
13   JLS (JLB), 2021 WL 1186831, at *3 (S.D. Cal. Mar. 30, 2021) (collecting cases).
14         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa Cnty.
15   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners, like Plaintiff, however,
16   “face an additional hurdle.” Id. In addition to requiring prisoners to “pay the full
17   amount of a filing fee,” in “increments” as provided by 28 U.S.C. Section 1915(a)(3)(b),
18   Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform
19   Act (“PLRA”) amended Section 1915 to preclude the privilege to proceed IFP:
20                 . . . if [a] prisoner has, on 3 or more prior occasions, while
                   incarcerated or detained in any facility, brought an action or
21
                   appeal in a court of the United States that was dismissed on the
22                 grounds that it is frivolous, malicious, or fails to state a claim
                   upon which relief can be granted, unless the prisoner is under
23
                   imminent danger of serious physical injury.
24
25   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
26   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
27         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
28   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
                                                   2
                                                                              3:20-cv-02081-LAB-AGS
 1   “Cervantes”) (stating that under the PLRA, “[p]risoners who have repeatedly brought
 2   unsuccessful suits may entirely be barred from IFP status under the three strikes
 3   rule . . . .”). The objective of the PLRA is to further “the congressional goal of reducing
 4   frivolous prisoner litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312
 5   (9th Cir. 1997). “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims
 6   dismissed both before and after the statute’s effective date.” Id. at 1311.
 7          “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
 8   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
 9   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
10   styles such dismissal as a denial of the prisoner’s application to file the action without
11   prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
12   When courts “review a dismissal to determine whether it counts as a strike, the style of the
13   dismissal or the procedural posture is immaterial. Instead, the central question is whether
14   the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-
15   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738
16   F.3d 607, 615 (4th Cir. 2013)). “When . . . presented with multiple claims within a single
17   action,” however, courts may “assess a PLRA strike only when the case as a whole is
18   dismissed for a qualifying reason under the Act.” Hoffman v. Pulido, 928 F.3d. 1147, 1152
19   (9th Cir. 2019) (citing Washington v. L.A. Cnty. Sheriff’s Dep’t, 833 F.3d 1048, 1057 (9th
20   Cir. 2016)).
21          Once a prisoner has accumulated three strikes, he is prohibited by Section 1915(g)
22   from pursuing any other IFP action in federal court unless he can show he is facing
23   “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493
24   F.3d at 1051-52 (noting Section 1915(g)’s exception for IFP complaints which “make[] a
25   plausible allegation that the prisoner faced ‘imminent danger of serious physical injury’ at
26   the time of filing.”).
27          B.      Discussion
28   \\\
                                                   3
                                                                               3:20-cv-02081-LAB-AGS
 1         The Court has reviewed both Plaintiff’s initial Complaint and his First Amended
 2   Complaint and find that neither document contains “plausible allegations” to suggest that
 3   Plaintiff “faced ‘imminent danger of serious physical injury’ at the time of filing.”
 4   Cervantes, 493 F.3d at 1055 (quoting 28 U.S.C. § 1915(g)). And while Defendants
 5   typically carry the initial burden to produce evidence demonstrating a prisoner is not
 6   entitled to proceed IFP, “in some instances, the district court docket may be sufficient to
 7   show that a prior dismissal satisfies at least one on the criteria under § 1915(g) and therefore
 8   counts as a strike.” See Andrews, 398 F.3d at 1119-20.
 9          A court may take judicial notice of its own records, see Molus v. Swan, Civil Case
10   No. 3:05-cv-00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing
11   United States v. Author Servs., 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v. Warner
12   Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take notice of
13   proceedings in other courts, both within and without the federal judicial system, if those
14   proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508 F.3d 1212,
15   1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir.
16   2002)).
17         Based on a review of its own docket and other court proceedings available on
18   PACER, the Court finds that Plaintiff Ferdinand Reynolds, identified as CDCR Inmate #D-
19   11772, while incarcerated, has had at least three prior “action[s] or appeal[s]” dismissed
20   on the grounds that they were frivolous, malicious, or failed to state a claim upon which
21   relief may be granted. See 28 U.S.C. § 1915(g).
22         They are:
23                (1)    Reynolds v. Garcia, et al., No. 04-56808 (9th Cir. Feb. 15, 2005), Dkt.
24                       Nos. 5, 8 (concluding that Plaintiff was not entitled to IFP status on
25                       appeal because, as the district court concluded, Plaintiff’s appeal was
26   \\\
27   \\\
28   \\\
                                                    4
                                                                                3:20-cv-02081-LAB-AGS
 1                            not taken in good faith, and ultimately dismissing appeal for failure to
 2                           prosecute) (strike one); 1
 3                    (2)    Reynolds v. Director of Corrections, No. 5:06-cv-1604-JF (N.D. Cal.
 4                           Nov. 17, 2008), ECF No. 16 (dismissing action for failure to state a
 5                           claim upon which relief may be granted after Plaintiff failed to file
 6                           amended complaint) (strike two); 2
 7                    (3)    Reynolds v. Major, No. 3:10-cv-05917-CRB (N.D. Cal. Nov. 17, 2011),
 8                           ECF No. 16 (dismissing action for failure to file amended complaint
 9                           after earlier order dismissing complaint with leave to amend for failure
10                           to state a claim) (strike three).3
11            Accordingly, because Plaintiff has, while incarcerated, accumulated at least three
12   “strikes” as defined by 28 U.S.C. Section 1915(g), and he fails to make a “plausible
13   allegation” that he faced imminent danger of serious physical injury at the time he filed his
14   Complaint, he is not entitled to the privilege of proceeding IFP in this action. See
15   Cervantes, 493 F.3d at 1055; Rodriguez, 169 F.3d at 1180; see also Franklin v. Murphy,
16   745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is itself a matter
17   of privilege and not right.”). As a result, the Court revokes Plaintiff’s IFP status in this
18   case. See 28 U.S.C. § 1915(g). Plaintiff may proceed with this action only after paying
19   the filing fee. See Rodriguez, 169 F.3d at 1180. To that end, the Court grants Plaintiff
20
21   1
       See, e.g., Richey v. Dunn, 807 F.3d 1202, 1208 (9th Cir. 2015) (finding that a denial of a request to
22   proceed IFP on appeal on the grounds that the appeal was frivolous was a “strike” under 28 U.S.C.
     Section 1915(g) “even though [it] did not dismiss the appeal until later when the [appellant] did not pay
23   the filing fee.”); Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (concluding that dismissed
     appeals counted as “strikes” “because they relied on district court findings that the appeal ‘[was] not
24   taken in good faith,’ . . . and lack of ‘good faith’ in this context has been held to be equivalent to a
25   finding of frivolity.” (citation omitted)).

26   2
      See Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017) (“[W]hen (1) a district court dismisses a
     complaint on the ground that it fails to state a claim, (2) the court grants leave to amend, and (3) the
27   plaintiff then fails to file an amended complaint, the dismissal counts as a strike under § 1915(g).”).
28   3
         See Harris, 863 F.3d at 1143.
                                                          5
                                                                                         3:20-cv-02081-LAB-AGS
 1   leave to pay the civil filing fee within forty-five (45) days of this order. If Plaintiff does
 2   not pay the civil filing fee within that time or seek an extension of time in which to do so
 3   upon a showing of good cause, the Court will enter a final judgment of dismissal.
 4         Because the Court has revoked Plaintiff’s IFP status, his Motion for Reconsideration
 5   (ECF No. 8) of the Court’s order granting him IFP status is moot. Accordingly, Plaintiff’s
 6   Motion for Reconsideration is DENIED.
 7   II.    Conclusion and Orders
 8         Good cause appearing, the Court:
 9         1.     REVOKES Plaintiff’s IFP status pursuant to 28 U.S.C. Section 1915(g);
10         2.     DENIES Plaintiff’s Motion for Reconsideration (ECF No. 8) as moot;
11         3.     DISMISSES this civil action sua sponte without prejudice for failure to
12   prepay the civil and administrative filing fees required by 28 U.S.C. § 1914(a); and
13         4.     GRANTS Plaintiff forty-five (45) days leave in which to pay the civil filing
14   fee and have the case reopened. If Plaintiff fails to pay the civil filing fee within that time
15   or seek an extension of time in which to do so upon a showing of good cause, the Court
16   will enter a final judgment of dismissal.
17         IT IS SO ORDERED.
18   Dated: June 28, 2021
19                                                Hon. Larry A. Burns
                                                  United States District Judge
20
21
22
23
24
25
26
27
28
                                                    6
                                                                                 3:20-cv-02081-LAB-AGS
